DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2022 has been entered.

Election/Restrictions

Applicant’s election without traverse of Group I, Claims 1-26 in the reply filed on 26 July 2022 is acknowledged.  
Applicant's election with traverse of the species poly(3-hydroxybutyrate-co-3-hexanoate) (PHBH) is also acknowledged.  The traversal is on the grounds that the polymers recited in Claim 1 all show excellent mechanical properties and therefore form a single general inventive concept, and that waiving the election of species requirement would not pose an additional burden because the polymers in Claim 1 were already recited in previously examined claims.  This is not found persuasive.  
While the individual species may possess similar mechanical properties, they are structurally distinct from one another and require different fields of search.  Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g., employing different search queries), a different field of search is shown.  This is sufficient to establish a serious search and/or examination burden.  See MPEP 808.02.
The individual species were recited in previous versions of the claims.  However, the present version of the claims has incorporated patentably distinct species, combinations of species, amounts, and limitations relating to molecular weight into embodiments (i)-(iv) of independent Claim 1.  The additional limitations introduced into Claim 1 and the presence of individual dependent claims drawn to various patentably distinct species and combinations of species introduce an examination burden that was not present in previous versions of the claims.
The requirement is still deemed proper and is therefore made FINAL.
The election of Group I and the species poly(3-hydroxybutyrate-co-3-hexanoate) (PHBH) reads on Claims 1-12, 16-26, and 43.  Claims 30-37 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 13-15, 42, 44, and 45 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 depends from Claim 1 and further limits the claimed component B to thermoplastic aliphatic copolyesters.  This excludes the aliphatic-aromatic copolyesters included in limitations (iii) and (iv) of Claim 1.  However, Claim 8 is open to aliphatic copolyesters having n carbon atoms per monomer, where n is 4 to 10.  Claim 1 is limited to a specific group of aliphatic copolyesters, each of which include monomers having either 4, 5, or 6 carbon atoms.  It is unclear if Claim 8 is open to a range of aliphatic copolyesters broader than the group recited in Claim 1.  Therefore, Claim 8 is indefinite.
Claim 16 depends from Claim 1 and includes the phrase “wherein the film comprises 0.1 to 20 wt.% based on the total weight.”  It is unclear what component of Claim 1 must be present in the indicated amount.  Claim 16 is therefore indefinite.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12, 16-26, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (Development of Poly(3-Hydroxybutyrate-co-3-Hydroxyhexanoate)/Polycaprolactone Blend, 2012, p. i-81) in view of Khor et al. (Materials Science and Engineering Part C, 2002, vol. 20, p. 71-75).  McKeen (Film Properties of Plastics and Elastomers, 2012, p. 353-378; cited in prior Office action) is cited as an evidentiary reference.
Regarding Claims 1, 4-6, 8-10, 17-19, and 43, Jing teaches blends of poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) (PHBH) and polycaprolactone (PCL) for tissue engineering applications (p. 3, section 1.2).  PHBH reads on the elected component (B).
McKeen demonstrates that PCL is a biodegradable polyester with a glass transition temperature (Tg) of about -60°C, obtained by ring-opening polymerization of epsilon-caprolactone (p. 361, section 14.6).  Thus, Jing’s PCL reads on the claimed component (A).
Solution-cast films were formed from PHBH/PCL blends made up of 10% PCL/90% PHBH; 30% PCL/70% PHBH; and 50% PCL/50% PHBH (p. 17, section 3.1). These amounts fall within the claimed range of 10-50 wt% component (A) and 50-90 wt% component (B).
It is apparent from the solution casting method described at page 17, section 3.1 that Jing’s films are made up of a single layer.  The films are intended for use in tissue engineering applications as indicated above.  Jing does not teach a suitable thickness for such films.
In the same field of endeavor, Khor teaches PCL films used as substrates for tissue engineering.  Biaxially stretched sheets having a thickness of 5-15 microns were shown to be better substrates than solvent-cast films due to their improved flexibility and strength to mass ratio (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Jing in view of Khor to form biaxially stretched films having a thickness of 5-15 microns, as films having these dimensions are shown to be better tissue engineering substrates than solvent-cast films.  Modification in this way represents the use of a known technique (biaxial orientation to a prescribed film thickness) to improve products based on similar aliphatic polyesters, and the result would be predictable based on the compositional similarities between Jing and Khor’s films.  Modification in this way reads on Claims 1, 4-6, 8-10, 17-19, and 43.
Regarding Claims 7, 11, and 12,  Jing’s blends include a PCL having a number average molecular weight (Mn) of 66,857+3,572 (defining a range of 63,285-70,429) and a PHBH having a Mn of 187,767+29,919 (defining a range of 157,848-217,686).  These values fall within the range recited by Claims 7, 11, and 12.
Regarding Claims 2, 3, and 20-26, the cited references do not measure the claimed physical properties under the claimed conditions.  Nevertheless, products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.
Modification of Jing in view of Khor results in films having a thickness within the range required by Claim 1; formed from a component (A) having a Tg within the range required by Claims 1 and 4 which is identical to the polymer recited in Claim 6 and a Mn within the range required by Claim 7; and a component (B) identical to the elected species having a Mn within the ranges recited in Claims 11 and 12.  The films resulting from modification of Jing in view of Khor are identical to the claimed films; therefore, the claimed physical properties will necessarily be present.

Response to Arguments

Applicant’s arguments with respect to Claims 1-12, 16-26, and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762